UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /x/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. Or / /TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 0-25662 ANADIGICS, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2582106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Mt. Bethel Road, Warren, New Jersey (Address of principal executive offices) (Zip Code) (908) 668-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] The number of shares outstanding of the Registrant’s common stock as of July 3, 2010 was 65,313,371 (excluding 114,574 shares held in treasury). INDEX ANADIGICS, Inc. PART I Financial Information Item 1. Financial Statements (unaudited) Condensed consolidated balance sheets – July 3, 2010 and December 31, 2009 Condensed consolidated statements of operations and comprehensive income (loss) – Three and six months ended July 3, 2010 and July 4, 2009 Condensed consolidated statements of cash flows – Six months ended July 3, 2010 and July 4, 2009 Notes to condensed consolidated financial statements – July 3, 2010 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. Other Information Item 1. Legal Proceedings Item 6. Exhibits Signatures PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ANADIGICS, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) July 3, 2010 December 31, 2009 (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Marketable securities Plant and equipment: Equipment and furniture Leasehold improvements Projects in process Less accumulated depreciation and amortization ) ) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued restructuring costs - 55 Total current liabilities Other long-term liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.01 par value, 144,000 shares authorized, 65,430 issued at July 3, 2010 and 64,517 issued at December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Treasury stock at cost: 115 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. ANADIGICS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Three months ended Six months ended July 3, 2010 July 4, 2009 July 3, 2010 July 4, 2009 (unaudited) (unaudited) (unaudited) (unaudited) Net sales $ Cost of sales Gross profit Research and development expenses Selling and administrative expenses Restructuring and impairment (recovery) charges ) - ) Operating income (loss) Interest income 93 Interest expense ) Other income (expense), net - ) Net income (loss) $ $ ) $ ) $ ) Basic earnings (loss) per share $ $ ) $ ) $ ) Diluted earnings (loss) per share $ $ ) $ ) $ ) Weighted average common shares outstanding used in computing earnings (loss) per share Basic Diluted CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (AMOUNTS IN THOUSANDS) Three months ended Six months ended July 3, 2010 July 4, 2009 July 3, 2010 July 4, 2009 (unaudited) (unaudited) (unaudited) (unaudited) Net income (loss) $ $ ) $ ) $ ) Other comprehensive income (loss): Unrealized (loss) gain on marketable securities ) Foreign currency translation adjustment ) 2 ) ) Reclassification adjustment: Net recognized gain on marketable securities previously included in other comprehensive income ) - ) - Comprehensive income (loss) $ $ ) $ ) $ ) See accompanying notes. ANADIGICS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS IN THOUSANDS) Six months ended July 3, 2010 July 4, 2009 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization - Stock based compensation Recognized marketable securities impairment, net and other ) Recovery on sale of China building ) - Loss (gain) on disposal of equipment 30 ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued liabilities and other liabilities 34 ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of plant and equipment ) ) Proceeds from sale of building and equipment 20 Purchases of marketable securities - ) Proceeds from sale of marketable securities Net provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock 9 Repurchase of common stock into treasury - (1 ) Net cash provided by financing activities 8 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. ANADIGICS, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – JULY 3, 2010 (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals and adjustments) considered necessary for a fair presentation have been included.Operating results for the three and six month period ended July 3, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The condensed consolidated balance sheet at December 31, 2009 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. The Company has evaluated subsequent events and determined that there were no subsequent events to recognize or disclose in these unaudited interim condensed consolidated financial statements. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) 2010-06, “Fair Value Measurements and Disclosures (Topic 820)”.This standard requires disclosure of the transfers in and out of Level 1 and 2 and a schedule for Level 3 that separately identifies purchases, sales, issuances and settlements and requires more detailed disclosures regarding valuation techniques and inputs.The adoption of this standard effective January 1, 2010 did not have a material impact on the Company’s consolidated financial statements. INCOME TAXES The Company maintains a full valuation allowance on its deferred tax assets.Accordingly, the Company has not recorded a benefit or provision for income taxes. The Company recognizes interest and penalties related to the underpayment of income taxes in income tax expense. No unrecognized tax benefits, interest or penalties were accrued at July 3, 2010. The Company’s U.S. federal net operating losses have occurred since 1998 and as such, tax years subject to potential tax examination could apply from that date because carrying-back net operating loss opens the relevant year to audit. WARRANTY Based on the examination of historical returns and other information it deems critical, the Company estimates that a current charge to income will need to be provided in order to cover future warranty obligations for products sold during the year. The accrued liability for warranty costs is included in Accrued liabilities in the condensed consolidated balance sheets.Warranty reserve movements in the six months ended July 3, 2010 included $686 in actual charges and $501 in provisions resulting in the balance of $809 at July 3, 2010.Warranty reserve movements in the six months ended July 4, 2009 included $990 in actual charges and a $972 increase in the provision. RECLASSIFICATIONS Certain prior period amounts have been reclassified to conform to the current presentation. 2.RESTRUCTURING AND IMPAIRMENT (RECOVERY) CHARGES During the second quarter of 2010, the Company sold its wafer fabrication building in Kunshan, China for net proceeds of $1,717, resulting in the partial recovery of a related impairment charge. During 2008, the Company had written-off the value of its unfinished wafer fabrication building following an evaluation of alternatives in light of the then current circumstances, including: surplus industry production capacity, reduced demand experienced by the Company as well as the broader macroeconomic environment. As a result of its analysis of projected discounted cashflows, the Company recorded a $12,957 impairment charge in 2008 related to the China wafer fabrication facility. During the fourth quarter of 2008 and first quarter of 2009, the Company implemented certain workforce reduction programs, which eliminated approximately 210 positions throughout the Company, resulting in charges aggregating $4,738 for severance and related benefits. Workforce-related Other Total December 31, 2008 balance $ $ $ Additions - Deductions ) ) ) December 31, 2009 balance $
